Title: To George Washington from William Pearce, 29 January 1797
From: Pearce, William
To: Washington, George


                        
                            
                                29 January-4 February 1797
                            
                            
                        
                        A Meteorological account of the weather kept at Mt Vernon1797
                        Jany 29 In the morning 48 S. cloudy48   W. Cloudy46  NW Clear3038NW Clear40NW Clear42W. Cloudy3139SE Cloudy40SE Cloudy40SE clearFeby1st39E. Cloudy41E. Cloudy42NE cloudy248W. clear50W. clear44NW clear339NW clear40W. clear40W. cloudy439NW clear41W. clear40SW clear
                        
                        
                         Feby 4th 1797
                        Dr. Mansion House for the work of 8 hands amt ⅌ Week48Cr. By Waggon Hauling sundries for Distilery3" Do Hauling Hay to Mansion 1 Tumbles  Cart 2 d. }3" Cart Hauling hay to Mansion 2 hauling Leaves from C. yard 2 }4" Do Halling Oats to Mansion 1 & to Mill 1 day2" Tumbles Hauling Wood 6 days6" Working at the Distilery serving Brick Layers9" Going to town with boat2" heaping Manure3" cutting & picking up corn stalks4" cutting of wood &c.6Sick Mimy going to town to get shot cut out of her Ear 648Dr. Ditchers for the Work of 4 hands amt. ⅌ Week24 daysMauling & mortoising posts 22 days Sick Dundee 2 days24
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        Stock 1 Stud horse 3 Stud Jacks & 3 young Do 7 Horses 10 Jeanets 9 Work
                            Mules & 16 Do Unbroke 15 Cows & 8 fatning weathers
                        
                        Dr.Muddy Hole for the work of 14 hands amt. ⅌ week84 DysCr. By Halling to Mill 1 day & halling to Mill 5
                            days6" Cutting & grubing on new road60"  Malling Rails 1 & making fences 11 days12Sick Nanny 4 & Gabriel 2 days 684
                        
                        
                        Stock 7 Horses 4 Mules 37 Cattle 2 Calves 49 sheep & 5 Lambs Increased
                            by one bull from Dogue Run one Calf & 5 Lambs
                        Oats sent to Mansion house28}Corn sent to Mill9 BushelsDo Fed to Horses 4Do fed to Stock 332Wheat sent to Mill6 1/2 Bushels
                        
                        
                        Dr.Union Farm for the work of 23 hands amt ⅌ week138Cr. By Ploughing 30 days & grubing in Mill Swamp 20 dys 50" Burning of Brush 12 picking up corn stalks 1426" Carting corn stalks in the cow yard7" Carting Dirt to fill up guley5" Carting of rails & wood 3 planting of Cedars 3 days6" Mortoising of posts 2 days putting up fencing 18 days20" Thrassing of Corn 6 days Rachel working on Road 6 }12Sick Abraham 3 days grace 3 Flora 6
                                12138
                        
                        
                        
                        
                        
                        
                        
                        Stock 16 horses & 6 Mules 120 sheep 68 Cattle 14 Year olds 2
                            Calves—Corn sent to Mill 20 bushels Do for Whiskey 25 Bushels Do sent to Mansion house 20
                            Bushels Do fed to Stock 10 Bushels
                        
                        Dr. Dogue Run for the work of 16 hands amt ⅌ week96Cr.By Ploughing 21 dys & Spreading manure 25
                            dys46" Joe Mortoising posts 6 & making rails 6 days12Mauling & hewing flat rails 6 Halling stalks in F. yard }7Do Carting rails 5 days & fencing 4 days9Sick Sall twins 6 Sany 6 days Grace 6 Simon 42296
                        
                        
                        
                        Stock 69 Cattle 1 Calf 138 Sheep 5 Horses 8 Mules Decrease one bull sent to
                            Mudy hole Corn sent to Mill 12 bushels Ditto fed to Stock 7 1/2 Bushells
                        
                        Dr.River Farm for the work of 27 hands amt.162Cr. By Ploughing 28 days Do Halling straw 8 dys36" Halling manure 4 dys Do Halling wood 2 dys & rails 410" Halling Corn to Mill 1 day Cutting & malling rails 25 dys 26" Grubing 20 days Heeping manure 22 days42" Cleaning Wheat 4 days shilling corn & carrying Hay to Barn30Attending to stock, 12 days Sick Bredgy 6 days 18162
                        
                        Stock 11 Horses 11 mules 1 Colt 84 Cattle 4 Calfs Decrease three Sheep 203
                            Sheep 35 Lambs & Lost 4
                        Corn sent to Mill30 bushellsFed to Stock12 1/2DoDitto to Sheep 6Do48 1/2In All This Week’s
                        
                        
                        Dr.Carpenters & Brick Layers for the work of 9
                            Men Days54Cr.By Hewing of Trougs & digging for the
                            Distillery25" Carting of timber for the Troughs &c.3" Repairing of old shop for Distilery2" Isack & Joe Making of Carts & repairing of River Farm}10"  carts axeltrees & making a new
  Tongue for Union Farm Cart" Do assisting in digging of troughs the Distelery 242Cr.Brick Layers By Tom Davis fixing for the Distilery5Muckles assisting Tom in the above work5Do in town on Saturday with the boat
                                2 In All54
                        
                        
                        
                        Dr. Gardner for the work of 3 men amount ⅌ week18Cr.By Dressing the ground and sowing Cedar Berries9" Kleaning the yard and triming trees & sowing Holy Berries &c. 918
                        
                        Sir Please send me one Myrtle tree & several sorts of aloes &
                            granium & other good things for the green house.
                        
                        Dr.Spinners & Knitters for the work of 15 womeen Amt.90Cr.By Alse   Spinning5 Lib. of Tow yarn6" CarolinaDo4 Lib. of Do5" AnnaDo3 Lib. of Do4" Betty DavisDo2 Lib. of Do2" DelphiaDo2 1/2 Lib. of Do6" JuditDo4 Lib. of Do6" KittyDo2 Lib. of Sewing thread6" Lucy Knitting one pr of stockings6" CharloteDo2 pr of Do6" 
Sall Nothing6Sickness Caroline 1 day Ane 2 days Betty Davis 4 Days Doll 6 days Matilda 6 Delia 6 Lame
  Ally 6 days Dolsy 6 days }3790Lame Peter Knitting 2 pr Stockings 
                        
                        
                        
                        Mill Grist Dr.WheatCornContra Cr.Meal  homenyBranTo Mudy Hole Farm9 1/4By muddy hole8 1/4To Dogue run12" Dogue run farm12" Union Farm20" Union Farm15 1/2" River Farm30" River Farm1352 1/2" Mansion House20" Mansion house19 3/4             8" Toll this Week10Davy 20 Lib. Midlings2Corn Ground Still 25John Vilot1Corn Ground Farms126 1/4Wm Stewart12 1/2Cooper Miller 2 Boys 1 1/4                  Received from Muddy Hole6
                            1/2Meal Delivered Farms72515
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        Dr. Coopers for the work of one man & boy amt.12Cr. By Dressing out flour Barrels3Doing Sundryes in the Distelery
                            912Dr. Miller Ben for the work of one man amt.6Cr.By working in the Mill to Days6 
                        
                        
                        
                        
                    